Fein and Alexander, JJ., dissent in a memorandum by Alexander, J., as follows:
The order of the Appellate Term should be reversed and Special Term’s grant of partial summary judgment reinstated. 1 None of the “issues of fact” cited by the majority are raised by the respondent either in his opposition to the motion for summary judgment or on this appeal. Indeed, respondent has never denied that legal services were performed at his special instance and request; rather his carefully worded affidavit merely argues that “plaintiff was only entitled to $500.00, although paid $1,500.00”. Such an assertion is patently insufficient to defeat a motion for summary judgment. As has repeatedly been held by this and other courts: “A party opposing summary judgment must lay bare [his] proofs so that the matters raised in the pleadings are shown to be real and capable of being established upon trial (Norton & Co. v Roslyn Targ Literary Agency, 81 AD2d 798). One who seeks to defeat summary judgment must make a showing by producing evidentiary proof in admissible form showing facts sufficient to require a trial. (Zuckerman v City of New York, 49 NY2d 557).” (Glazer v Falberg, 85 AD2d 938, 939.) $ Here, as in Glazer, defendant’s assertion that plaintiff failed to perform essential legal services is unsupported by any evidentiary showing. “Nor is there any showing that defendant ever protested the agreement or plaintiff’s performance as a lawyer prior to the institution of this suit” (Glazer v Falberg, supra, at p 939). The majority points to the fact that the bills were not itemized either as to the services performed or as to the hours spent in the performance, although acknowledging that defendant “fail(ed) to protest the seven billing statements”. Lack of itemization of the bills will not defeat the establishment of a cause of action for an account stated (Fink, Weinberger, Fredman, Berman & Lowell, P. C. v Petrides, 80 AD2d 781) since “if a party receiving a statement of account keeps it without objecting to it within a reasonable time” an agreement may be implied “because the party receiving the account is bound to examine the statement and object to it, if objection there be. Silence is deemed acquiescence and warrants enforcement of the implied agreement to pay” (Chisholm-Ryder Co. v Sommer & Sommer, 70 AD2d 429, 431). Today’s decision effectively abrogates the rule that “[a]n attorney may contract with his client on the cost of his past or future services * * * and an account stated may exist between them [citations omitted]. In the absence of fraud, mistake or other equitable considerations making it improper to recognize the agreement, it is conclusive” (Chisholm-Ryder Co. v Sommer & Sommer, supra, at p 431; emphasis added). H We deal here not with a lay defendant, perhaps unaware of professional billing customs, but rather with a doctor who no doubt is wise to the ways of professional billing, probably having rendered similar unitemized bills for his services. This court should not aid him in his effort to avoid his just debt or to prolong its collection.